DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species listed below in the reply filed on 3/11/2021 is acknowledged.
The following species were elected by Applicant:
Skin care additive – phenoxyethanol and caprylyl glycol;
Compositional form – gel;
Sunscreen agent – methoxy dibenzoylmethane; and
Surfactant(s) of claim 22 – Claim 22 is withdrawn, election not needed at this time.
Claims 22, 25-27, 29 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2021.

105 Request
Applicants response to the 105 request mailed on 5/3/2021 is acknowledged.
Applicant remarks “The Applicant polymer is terpolymer of vinyl pyrrolidone/acrylic acid/lauryl methacrylate having a relative viscosity of at least 3.3 cps. One of the terpolymer used in Examples is having a monomer concentration of vinyl pyrrolidone (60%), acrylic acid (37%), and lauryl methacrylate (3%). Support of such statement can be found in the published patent application number US2020/0022900.
For purposes of examination a copolymer having a monomer concentration of vinyl pyrrolidone (60%), acrylic acid (37%), and lauryl methacrylate (3%) will read on the copolymer of claim 1ii.
Regarding Applicant statement that said copolymer is supported in published application number US2020/0022900, the Examiner is unable to locate said support and requests that applicant point to the 

Claim Rejections - 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-7, 9, 11, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a terpolymer of vinyl pyrrolidone/acrylic acid/lauryl methacrylate having a relative viscosity of at least 3.3 cps.” While the specification discloses the desired total molecular weight of the polymer and teaches how to calculate relative viscosity, the instant specification fails to define what structural properties (i.e. monomer concentrations/ratios) are responsible for the claimed properties of viscosity. The property of viscosity is intrinsically linked to the actual identity of the terpolymer. As evidenced by Pham et  al.  and Barnes, there is a relationship between viscosity and the structure of the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the cosmetically/dermatologically acceptable additive, “ however claim 1 recites “at least one cosmetically/dermatologically acceptable additive,” thus it’s unclear whether just one, more than one, or all additive comprises those listed in claim 4.
Claim 14 recites “the sunscreen agent, “ however claim 11 recites “at least one sunscreen agent,” thus it’s unclear whether just one, more than one, or all sunscreen comprises those listed in claim 14.
Claim 15 recites “the cosmetically/dermatologically acceptable additive, “ however claim 11 recites “at least one cosmetically/dermatologically acceptable additive,” thus it’s unclear whether just one, more than one, or all additive comprises those listed in claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 11, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet (US 2004/0258644) and Rigoletto (US 6,451,299).
The instant claims recite “cosmetically/dermatologically acceptable additive” for purpose of examination “cosmetically/dermatologically” is interpreted as “cosmetically and/or dermatologically”.
Simonnet discloses photoprotective oil-in-water emulsions well suited for photoprotecting the skin, lips and/or hair against the damaging effects of UV radiation (Abs).   

Regarding claim 1iii, 4, 11iv and 15: Simonnet teaches that the emulsion can comprise adjuvants such as preservatives (Simonnet – claim 34) and used in an amounts of 1.2%.  The composition further comprises gelling agents (reading on rheology modifying agents .
Regarding claim 5: Simonnet teach the emulsion to comprise sunscreen agents and be photoprotective (Abs), which reads on sunscreen composition.
Regarding claim 6: Simonnet teaches that the taught cosmetic compositions can be used as gels [0257] and can comprise gelling agents in amounts of 0.1-10% [0254 and 0216].
Regarding claim 11 and 14: Simonnet teaches the emulsion to comprise 0.1-20% of 4,4-diarylbutadiene UVS sunscreening agents (Simonnet – claim 27) and further comprises 0.5-15% of an additional sunscreening agents, such as butyl methoxydibenzoylmethane (listed as a preferred organic screening agent) [0185 and 0208].
However, Simonnet does not teach the composition to comprise a terpolymer as claimed.
Rigoletto discloses a personal care composition comprising a blend of (a) a terpolymer of polyvinylpyrrolidone, acrylic acid and lauryl methacrylate; and (b) a copolymer of acrylate and steareth-20 methacrylate (Abs). This blend  exhibits synergistic theological and viscosity effects on the composition (Col. 1, lines 5-10). The synergistic effects allows for low levels of the polymers in hair care without affecting other attributed of the physical properties of the product or its performance on hair.  These can also be used for skin care (Col. 2, lines 5-15).
Rigotello teaches the blend to present in the composition in amounts of 0.1-3%. The working examples and the claims show the weight ratio of polymers (a):(b) to be about 25:75 or 50:50 (Rigotello – claims 3, 6-7 and 9-10), which results in a concentration of terpolymer which overlaps with the claimed 0.1-10 wt%.

Example 1, Table 2 discloses a clear thick hair gel (reading on instant claims 5-6) composition comprising 0.5% of the terpolymer, a preservative (reading on instant claim 4), wherein the gel does not comprise a surfactant.
Rigotello further teaches that UV absorbers can be added to protect the product or UV sunscreens to protect the hair from sun damage.
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Simonnet with those of Rigotello and add 0.1-3% of the blend of (a) a terpolymer of polyvinylpyrrolidone, acrylic acid and lauryl methacrylate; and (b) a copolymer of acrylate and steareth-20 methacrylate as thickening and/or gelling agent as Rigoletto teaches that the blend  exhibits synergistic theological and viscosity effects on the composition and allows for low levels of the polymers in hair care without affecting other attributed of the physical properties of the product or its performance on hair.  One of skill in the art would have a reasonable expectation of success as both Simonnet and Rigoletto teach compositions, such as gels, suitable for use on hair or skin and Simonnet teaches that thickening and gelling agents can be added along with any other ingredient commonly used in cosmetics or dermatologics (Simonnet – claim 34).
Regarding claims 9 and 20: These claims recite a property of the claimed composition and the instant specification shows that the use of the claimed terpolymer in the claimed amounts is responsible for this effect, therefore as the prior art makes obvious the structural limitations claimed, the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary.

Claims 1-6, 7, 9, 11, 14-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet (US 2004/0258644) and Rigoletto (US 6,451,299), as applied to claims 1-6, 9, 11, 14-15 and 20 above, and further in view of Miles (US 2,118,566).

Miles teaches that the skin generally has a pH ranging from 4-7 and that; generally a pH of 5.5 is normal and desirable for the skin of the average person.  Dermatologists agree that the pH of the skin is one of its greatest protections against bacterial infection, the reasons for this being that most bacteria found in the air will be present live on the skin in an alkaline medium.  Hence, maintenance of a proper pH of the skin on the acid side of neutrality is desirable in order to prevent infection (Col. 1, lines 20-30).  Therefore, it is beneficial to include in a cosmetic a buffer substance or compound in an amount sufficient to maintain the preparation at a definite pH comparable to the normal pH of the skin and sufficient to buffer the pH of the skin either to maintain its normal acidity or to adjust the pH of the skin to a condition of normal acidity (Col. 1, lines 5-11).  Suitable buffers for use include citric acid, sodium phosphate, lactic acid, etc. (Col. 2, lines 19-24).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Simonnet and Rigotello above with those of Miles and add a buffered substance or compound to the compositions of Simonnet and Rigotello in amounts sufficient to ensure that the composition made obvious above has a pH ranging from 4-7, ensuring that the pH of the skin remain within normal range (slightly acidic), as Miles teaches that the normal pH of the skin is its greatest protection against bacteria found in the air and the pH of the skin normally ranges from 4-7, for most people a normal pH is 5.5.  Absent evidence to the contrary one of skill in the art would have a reasonable expectation of success as both Simonnet, Rigotello and Miles teaches cosmetic composition suitable for topical application.

Claims 1-6, 9, 11, 14-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet (US 2004/0258644) and Rigoletto (US 6,451,299), as applied to claims 1-6, 9, 11, 14-15 and 20 above, and further in view of Cole (US 6,444,195).

Cole teaches sunscreen compositions and teaches that  the UV absorbing agents can be used in amounts ranging from 0.1-30% and the total concentration of all the agents is based on the desired SPF level, for example a level ranging from 10-60.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Simonnet and Rigotello above with those of Cole and formulate the composition made obvious above to have a SPF ranging from 10-60 as Cole teaches that this is a desirable SPF and teaches that these can be achieved by achieved by optimizing the amounts of sunscreen agents used. One of skill in the art would have a reasonable expectation of success as both Cole and Simonnet teach sunscreen composition which protect skin from sun radiation.

Claims 1-6, 9, 11, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet (US 2004/0258644) and Rigoletto (US 6,451,299), as applied to claims 1-6, 9, 11, 14-15 and 20 above, and further in view of Au (US 2016/0045419).
As discussed above, Simonnet and Rigotello make obvious the limitations of claims 1-6, 9, 11, 14-15 and 20, however, they do not teach the composition to comprise phenoxylethanol and caprylyl glycol as elected.
Au teaches personal care compositions comprising sunscreen agents for application to the skin or hair (Abs).  The composition are taught to comprise preservatives to protect against the growth of potentially harmful microorganisms.  Cosmetic chemists are familiar with appropriate preservatives and routinely choose them to satisfy the preservative challenge test and to provide product stability.  Particularly preferred preservatives are iodopropynyl butyl carbamate, phenoxylethanol, caprylyl glycol,  C.sub.1-6 parabens (especially, methyl paraben and/or propyl paraben), imidazolidinyl urea, sodium dehydroacetate and benzyl alcohol.  The preservatives should be selected having regard for the use of the composition and possible incompatibilities between the preservatives and other ingredients in the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Simonnet and Rigotello above with those of Au and use caprylyl glycol as a preservative as Au teaches this to be a well-known preservative for use in sunscreen composition and teaches caprylyl glycol has been disclosed to enhance UVA and UVG protection.  One of skill in the art would have also been motivated to further add phenoxyethanol into the composition of Simonnet, as both caprylyl glycol and phenoxyethanol are performing the same function as preservatives and a skilled artisan would have known how to make such as combination.  One of skill in the art would have a reasonable expectation of success as Simonnet teaches that preservatives can be used.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613